Citation Nr: 1441319	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  07-33 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a heart murmur, to include chronic disability associated with a heart murmur.

2. Entitlement to service connection for back pain and arthritis.

3. Entitlement to service connection for nerve damage of the arms and hands, to include carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2007 (back and bilateral upper extremity nerve damage) and July 2008 (heart murmur) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2010 and September 2012 correspondence, the Veteran withdrew his request for a personal hearing before a Decision Review Officer (DRO) pertaining to his claim for service connection for a heart murmur.  See 38 C.F.R. § 20.704(e) (2013).

In September 2011, the Board remanded the Veteran's claims of entitlement to service connection for back pain and arthritis and nerve damage of the arms and hands for additional development.  The case has since been returned to the Board for further appellate consideration. 

In March 2014, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the electronic claims file.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issue of entitlement to service connection for a bilateral knee disability was raised by the Veteran during the March 2014 Central Office hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a back disability and nerve damage of the arms and hands are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

A heart murmur was not shown in service or for several years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's heart murmur was caused or aggravated by any incident of his military service.  


CONCLUSION OF LAW

The criteria for service connection for a heart murmur have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  VA's duty to notify has been satisfied.  The Veteran was notified via letter dated in May 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the claimed heart murmur disability have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records, and records from the Social Security Administration.  

The Veteran has not been provided a VA examination and no medical opinion has been obtained in response to his claim for service connection for a heart murmur.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service- connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).  In this regard, as discussed below, the competent and credible evidence of record fails to indicate that the Veteran had a heart murmur during service or until many years thereafter or that his current heart murmur was caused or aggravated by any event, injury, or illness during military service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA examination or medical opinion is warranted.

Also, in March 2014, the Veteran was afforded a Central Office hearing before the undersigned VLJ during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

In August 2014, the Veteran was mailed a copy of the claims file accordance with his multiple requests for such, to include during the March 2014 hearing.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.



II. Service Connection - Legal Criteria and Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as valvular heart disease, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Valvular heart diseases are qualifying chronic diseases. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 39 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

During the March 2014 hearing, the Veteran testified that he was initially diagnosed with a heart murmur during enlistment examination for military service.  The examiner reportedly stated that his heart murmur could disqualify him from enlisting into military service and let him choose whether he wished to continue, which he did.  In an April 2008 statement, the Veteran reported that upon advising the examiner that he was unaware that he had a heart murmur, the examiner continued his enlistment into military service despite being diagnosed with a heart murmur.  During the hearing, the Veteran testified that his claimed heart murmur disability is manifested by symptoms of lightheadedness, chest heaviness, and feeling like he needs to sit, rest, take deep breaths, and relax every now and then.  He stated that symptoms occur intermittently from once every few months to once a year.  A May 2008 treatment record from Dr. GP documented the Veteran's report that he was diagnosed with a heart murmur upon being drafted into military service and that his military occupational specialty required continuous strenuous physical activity for the duration of his military service (3 years and 10 months).  The Veteran denied having any symptoms during service, but believed that a small right subinsular infarct diagnosed in 2004 may have been related to a heart murmur allegedly diagnosed during service.    

The Veteran's service treatment records do not show any relevant findings or diagnoses of a heart murmur or any other defect of the heart.  Reports of January 1966 enlistment examination, December 1966 flight duty examination, and November 1969 separation examination, all show that his heart (thrust, size, rhythm and sounds), lungs and chest were clinically evaluated as normal.  Associated reports of medical history for enlistment examination in January 1966, flight duty examination in December 1966, and separation examination in November 1969, all show that the Veteran denied any history of shortness of breath, pain or pressure in chest, palpation or heart pounding, and high or low blood pressure.  

Post-service evidence includes available employment records from IP, VA and non-VA treatment records and records received from the Social Security Administration.  The Veteran's employment records from IP contain a December 2002 Certification of Health care Provider from Dr. LS, a cardiologist, indicating that the Veteran was seen in the KCMC Emergency Room on November 7, 2002 with chest pain.  He was scheduled for a nuclear stress test on November 11, 2002, and clinical follow-up on November 20, 2002.  He was to be excused from work until that time.  

Post-service treatment records show that electrocardiogram in November 2002 was read as borderline with moderate voltage criteria for left ventricular hypertrophy, which may be a normal variant.  

A January 2003 private dermatology note from Dr. J shows that while the Veteran marked boxes indicative of a history of chest pain and kidney disease or condition, he did not mark boxes indicative of a history of high blood pressure, heart attack, heart murmur, or irregular or fast heart rate.  Also, a June 2003 private podiatry note shows that the Veteran's cardiovascular history was negative for heart valve conditions or replacement, hypertension, murmur, myocardial infarction, peripheral vascular disease, and stroke.  

A June 2004 private primary care note from Dr. GP noted the Veteran's report of worsened memory since 18 months prior.  Head CT in June 2004 showed a small old right subinsular lacunar infarct.  Psychiatric review for Social Security Disability in February 2005 noted that per the Veteran's wife, CVA was initially suspected in Spring or Summer 2004 due to the Veteran occasionally becoming confused or disoriented.   

In July 2004, echocardiogram showed mild mitral and tricuspid insufficiency.  Carotid duplex showed minimal plaque (grade I) in the right and left carotid systems without significant obstruction.  An August 2004 private primary care note from Dr. GP shows diagnoses of mixed hyperlipidemia, mild mitral and tricuspid insufficiency, cerebrovascular accident (CVA) with memory loss, and vascular memory loss.  

In October 2004, Dr. GP noted the presence of a very quiet systolic heart murmur.  

In March 2006, cardiac stress echocardiogram was read as a non-ischemic stress echocardiogram at near maximal heart rate with good functional aerobic capacity.  In October 2006, chest x-ray was read as normal and electrocardiogram showed normal sinus rhythm.  Holter monitor in October 2006 showed sinus rhythm with rare isolated premature atrial and ventricular contractions and significant sinus bradycardia during sleep hours.  

A November 2007 private primary care note from Dr. GP shows that the Veteran denied heart palpations and chest pain.  He did report dyspnea with talking but not on exertion.  His heart was of normal rate and rhythm without murmurs or gallops.  Chest x-ray showed mild cardiomegaly.  Diagnostic assessment was cardiac enlargement, shortness of breath, and bradycardia.  

In February 2008, Dr. GP noted that the Veteran reported a history of a heart murmur when enlisted into military service.  It was noted that he had a real soft heart murmur in the past and recent echocardiogram showed trivial valvular mitral and tricuspid values.  Physical examination was negative for a heart murmur.  

In May 2008, Dr. GP noted the Veteran's report that he did not have symptoms during service, but he believed that his small right subinsular infarct diagnosed in 2004 may be related to a heart murmur reportedly diagnosed during enlistment examination.   Physical examination at that time showed regular heart rate and rhythm with no murmurs; however, diagnostic assessment included a heart murmur.  

Post-service VA treatment records dating since April 2008 show that the Veteran's active problem list includes cardiomegaly, CVA resulting in mild vascular dementia, and chronic ischemic heart disease.  

On review, the first finding of a heart murmur, "a very quiet systolic heart murmur," is documented in an October 2004 private primary care note from Dr. GP.  While post-service treatment records document a number of cardiovascular and cerebrovascular complaints, findings, and diagnoses as outlined above, none those records address the etiology of the Veteran's claimed heart murmur or link it to any incident of his military service.   

To the extent the Veteran has claimed that he was told he had a heart murmur during service enlistment examination, his service treatment records, to include enlistment, flight duty, and separation examinations, are all silent with respect to a heart murmur.  Service examinations for enlistment in January 1966, flight duty status in December 1966, and separation in November 1969 all show that the Veteran's heart, chest, and lungs were clinically evaluated as normal.  The associated "reports of medical history" show that he indicated that he did not have a history of shortness of breath, chest pain or pressure, palpation or heart pounding, or high or low blood pressure.  The service medical evidence therefore conflicts with his testimony.  

Moreover, a January 2003 post-service dermatology note shows that while the Veteran endorsed a history of chest pain and kidney disease or condition, he did not endorse any history of high blood pressure, heart attack, heart murmur, or irregular or fast heart rate.  Similarly, a June 2003 private podiatry note shows that the Veteran's cardiovascular history was negative for heart valve conditions or replacement, hypertension, murmur, myocardial infarction, peripheral vascular disease, and stroke.  This evidence contracts the Veteran's current assertions that he has had cardiovascular problems since service.  

Given the foregoing, the Board finds the Veteran is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). 

While VA treatment records dating since April 2008 contain an active problem list with diagnosis of chronic ischemic heart disease, the Veteran's DD Form 214 shows that he does not have any foreign or sea service.  Moreover, he has not claimed, nor does the evidence otherwise suggest, that he was exposed to herbicides at any time during service.  Thus, service connection for ischemic heart disease is not warranted on a presumptive basis pursuant to the provisions of 38 U.S.C.A. §§ 1113, 1116 and 38 C.F.R. §§ 3.307(d), 3.309(e).

In sum, the Board finds that the claim for service connection for a heart murmur must be denied.  The Veteran was not shown to have a heart murmur during service.  The earliest post-service medical evidence of a heart murmur is dated in October 2004, with no corroborating findings until February and May 2008.  This is no less than 34 years after separation from active duty service, and this period of time is a factor that weighs against the claim.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (the Board may consider the absence of medical complaints or treatment over prolonged periods).  In this regard, the Veteran has been found not to be credible, and the Court has made it clear that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible.  Buchanan, 451 F.3d at 1337.  There is also no competent opinion in support of the claim.  Thus, service connection is not warranted on any basis.  See 38 C.F.R. §§ 3.307, 3.309, 3.310.  The preponderance of the evidence is against the claim, and the claim must be denied.

Consideration has been given to the Veteran's assertion that his heart murmur had onset during service and that his diagnosed CVA in 2004 may be etiologically related to a heart murmur diagnosed during service.  To the extent that the Veteran has claimed service connection for a chronic disability due to his claimed heart murmur disability, given that service connection for a heart murmur disability is denied herein, any claim for service connection for chronic disability secondary to a heart murmur disability must also be denied.  Moreover, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a heart murmur any and chronic disability result from a heart murmur fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A heart murmur is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran has been found not to be credible, and he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating heart disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In conclusion, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for a heart murmur.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for a heart murmur is denied.


REMAND

As to the Veteran's claims for service connection for back pain and arthritis and nerve damage of his bilateral arms and hands, the Board finds that additional development is warranted prior to adjudication of the claims.  

The Veteran contends that he has a back disability as well as nerve damage to his hands and arms (carpal tunnel syndrome) related to his active service.  Specifically, he contends that his military MOS providing maintenance support to aircraft required continuous and repetitive lifting, pushing, pulling, and cranking heavy equipment weighing anywhere from a few hundred to a few thousand pounds.  He claims that such activities put stress on his shoulders, arms, hands, and back and caused his current back and bilateral upper extremities nerve damage disabilities and/or aggravated a preexisting back disability.  His statements of record allege that he was advised that he had a bad or weak back during enlistment examination prior to service. 

These claims were previously remained by the Board in September 2011.  The Board directed that the Veteran be afforded VA spine and neurological examinations to determine the nature and etiology of his claimed back pain and arthritis and nerve damage of his bilateral arms and hands disabilities.  The examiner was requested to opine whether it is at least as likely as not that the Veteran's current back upper extremity disability, including carpal tunnel syndrome, had onset during active service, or are in any way related to the Veteran's active service, including his reported manual labor therein.  The Board directed that the examiner consider the Veteran's reported manual labor during service.

VA examination was performed in August 2011.  The examiner noted the Veteran's reported history of gradual onset of low back pain over the course of his military duties due to repeated overuse injuries while performing his military occupational duties, which required heavy lifting and mechanical work.  Imaging of his thoracolumbar spine showed grade 1 anterolisthesis, L5 on S1.  The examiner diagnosed L5 spina bifida and lumbar strain.  He opined that the Veteran's claimed back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He reasoned that spina bifida is a congenital condition; however, he did not address whether such condition was aggravated by the Veteran's military service.  

Regarding low back strain, the examiner reasoned that no documentation was found in the Veteran's service treatment records regarding any complaints of back pain during service or within one year following discharge from service.  He further noted that no back injuries were noted during service.  As to the Veteran's claimed nerve damage disability of his arms and hands, the examiner noted the Veteran's reported history of gradual onset wrist and hand pain due to repetitive wear and tear over the course of service in his job on the flight line.  He diagnosed bilateral carpal tunnel syndrome and opined that such disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He reasoned that no documentation was found in the Veteran's service treatment records regarding any complaints of upper extremity problems during or within one year following discharge from service.  He also noted that no arm injuries were recorded.  The examiner did not, however, address or discuss potentially favorable nexus opinions from Dr. GP dated in May 2008 and Dr. AP dated in June 2008, which suggest that the Veteran's activities during service may have caused, aggravated, or contributed to his currently diagnosed back and carpal tunnel syndrome disabilities.  The examiner also neglected to address the Veteran's contention in an April 2008 statement to the effect that wear and tear on his back and upper extremities during service may result in future disability of those areas.  The Board thus finds that a an addendum opinion must be obtained in order to properly assess the Veteran's claims that his claimed disabilities are a result of, or were aggravated by, his time in service.  See 38 U.S.C.A. § 5103A(d); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

In addition, in a September 2006 statement, the Veteran alleged that there were several occasions during service where he injured his back causing him to be placed on light duty when reporting back to work.  A review of the Veteran's service treatment records currently associated with the claims file is negative for any evidence of a back injury or placement on light duty.  In the August 2011 brief, the Veteran's representative alleged that the Veteran's service treatment records may be incomplete.  As such, additional development is also necessary to ensure that the Veteran's service treatment records are complete.  Specifically, the Veteran must be requested to provide additional information regarding his alleged in-service back injuries for which he was placed on light duty and a search for additional records must be completed to the extent possible.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide details of any back injury during service, to include any time that he was placed on light duty for a back injury as alluded to in his September 2006 and April 2008 statements and an August 2011 appellate brief.  As to any injury sustained during service, he should specifically be requested to provide the circumstances in which each injury occurred, the unit to which he was assigned when it occurred, the date of each injury (within a three month time period, if possible), the location where he was stationed, any medical treatment facility where he was treated for each injury, and the dates and/or lengths of any periods of limited duty due to such injury.

Also request that he identify any additional relevant medical treatment records, VA and non-VA, which pertain to his claims for service connection for back pain and arthritis and nerve damage of his arms and hands.  Of specific interest, are records documenting treatment or complaints pertaining to the claimed disabilities dating from the Veteran's discharge from service in 1970 to 2002 and since 2008.

The Veteran should specifically be requested to provide separate authorization and consent forms (VA Form 21-4142s) sufficient to enable VA to obtain treatment and other relevant records from the following sources:

a) Sentinel Health Partners, to include any treatment records from Dr. GP (primary care) and any other treatment provider at this facility who has treated the Veteran for his claimed back and upper extremity disabilities;

b) Camden Bone and Joint LLC, to include any treatment records from Dr. AP, Dr. JN, and any other treatment provider at this facility who has treated the Veteran for his claimed back and upper extremity disabilities.   

 c) Kershaw County Medical Center

Regardless of the Veteran's response to any request for assistance in obtaining the aforementioned records from private sources, relevant VA treatment records must be obtained from the Columbia VAMC dating since February 2014.

Appropriate steps, to include contacting all appropriate records repositories and a search of archived and retired records, should be taken to obtain any identified records and all attempts to obtain such records should be documented in the claims folder.  If any records identified cannot be obtained for any reason, appropriate notice must be provided to the Veteran and his representative and they must be afforded an opportunity to respond.

2. Once the above requested development is completed to the extent possible, refer the claims file and a copy of this REMAND to the VA examiner who performed the October 2011 spine and peripheral nerves examinations, or, if he is unavailable, to an appropriate examiner for clarification as to the nature and etiology of the Veteran's claimed back pain and arthritis and nerve damage of the arms and hands disabilities.  If it is determined that a new examination is necessary, it should be accomplished.

The examiner must:

(a)  opine whether there is clear and unmistakable evidence that spina bifida, lumbosacral strain, or any other back disorder diagnosed in clinical treatment records dating since August 2006 existed prior to service.  

If such evidence is found, whether based on the available record or on medical principles regarding the etiology of such disabilities in cases such as the Veteran's, the reviewer must then address whether there is clear and unmistakable evidence that any such disorder did not undergo a worsening beyond the normal progression of the disease during military service.  The examiner must point to the evidence found to be clear and unmistakable and explain why.

(b)  if the Veteran's lumbosacral strain, spina bifida, or any other back disorder diagnosed during the October 2011 VA examination and in clinical treatment records dating since August 2006 is not found to have pre-existed service, opine whether each such disorder is at least as likely as not (50 percent or greater probability) directly related to his time in service, to include his performance of continuous and repetitive physical military occupational tasks such as lifting, pushing, pulling, and cranking heavy military equipment on the flight line that weighed anywhere from a couple hundred to a couple thousand pounds as alleged

(c) as to any neurological disability of the arms and hands diagnosed during the October 2011 VA examination and in clinical treatment records dating since August 2006, opine whether such disability is at least as likely as not (50 percent or greater probability) directly related to his time in service, to include his performance of continuous and repetitive physical military occupational tasks such as lifting, pushing, pulling, and cranking heavy military equipment on the flight line that weighed anywhere from a couple hundred to a couple thousand pounds as alleged.

In rendering the above requested opinions, the examiner must specifically address the Veteran's contentions in his April 2008 statement to the effect that wear and tear on his back and upper extremities during service may cause or contribute to future development of disability of his back, arms, and hands.  The examiner should also acknowledge and discuss private hospital records from Kershaw County Medical Center dated in June 2004 and January 2006 which document the Veteran's reports of lumbar spine injuries 25 years prior when he feel off of a roof and was involved in a motor vehicle accident.

The bases for each opinion provided must be explained in detail with the complete rationale for the opinions expressed.  The medical reasons for accepting or rejecting any statements made by the Veteran should be set forth in detail.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment and whether any further tests, evidence or information would be useful in rendering an opinion.

3. After the development requested has been completed, review the opinion to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures must be implemented at once.

4. Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


